                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

DEWAYNE MICHAEL DRIVER,                                                       PLAINTIFF
ADC #170876

V.                          CASE NO. 3:18-CV-188 KGB-BD

MIKE ALLEN, et al.                                                        DEFENDANTS

                                         ORDER

        Defendants have moved for summary judgment, contending that Mr. Driver failed

to fully exhaust his administrative remedies before filing this lawsuit. (Docket entry #14)

Mr. Driver now has an opportunity to file a response opposing the motion. To be

considered, the response must be filed within 14 days of this Order.

        In opposing the motion for summary judgment, Mr. Driver may attach affidavits

that he or others have signed. Because affidavits are sworn statements, they must be

either notarized or declared under penalty of perjury (see 28 U.S.C. § 1746). Unsworn

statements will not be considered in deciding the motion for summary judgment. And to

be considered, an affidavit must be based on the personal knowledge of the person who

signs it.

        Defendants’ motion concerns only whether Mr. Driver fully exhausted the

grievance process regarding his claims against Defendants before filing this lawsuit. Mr.

Driver’s response to this motion, therefore, should address only that issue—that is,

whether he exhausted his administrative remedies against Defendants before filing suit

and, if not, whether there was a valid reason why he did not.
IT IS SO ORDERED, this 8th day of July, 2019.


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                  2
